1844 ev. O88) J % Case 2:19-cv-032244yAy Ro@WIER SHPEO7/24/19 Page Joos 3

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required 2.4 as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clork of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

L (a) PLAINTIFFS DEFENDANTS

ANDREW R. PERRONG OX CAR CARE INC
1687 THE FAIRWAY #131, JENKINTOWN, PA 19046 251 LITTLE FALLS DRIVEWILMINGTON, DE 19808

{b) County of Residence of First Listed Plaintiff __ County of Residence of First Listed Defendant NEW CASTLE
(EXCEPT IN U.S. PLAINTIFF CASES) CN U.S. PLAINTIFF CASES ONLY)

 

NOTE; INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c} Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)

ANDREW R. PERRONG (PRO SE)
1657 THE FAIRWAY #131, JENKENTOWN, PA 19046
215-791-6957

Christopher P. Meier, Esq.
100 West Cypress Creek Road Suite 700 Ft, Lauderdale, FL 33309
954-734-1836

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

II. BASIS OF JURISDICTION (Place an “x” iv One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “X" in One Box for Plainti;
(For Diversity Cases Only) and One Box for Defendant}
O 1 US. Government * 3. Federal Question PTF DEF PIF DEF
Plaintiff (U.S, Gevernment Not a Party) Citizen of This State O 4 1 Incorporated or Principal Place 4a O4
of Business In This State
O 2 U.S, Government O 4 Diversity Citizen of Another State O2 4 2° Incorporated aud Principal Place os 5
Defendant (indicate Citizenship af Parties in Hem fff} of Business In Another State
Citizen or Subject of a o3 © 3. Foreign Nation Oo6 O6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
Le ~~ CONTRACT oe 2 A TORTS = FORFEITURE/PENALTY: BANKRUPTCY] "= OOFHER STATUTES ]
7 110 Insurance PERSONAL INJURY PERSONAL INJURY [C4 625 Drug Related Seizure G 422 Appeal 28 USC 158 375 False Claims Act
G 120 Marine 0 316 Airplane (1 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act CF 355 Airplane Product Product Liability 4 690 Other 28 USC 157 3720 a)
O 140 Negotiable Instrument Liability O 367 Health Care/ 7 460 State Reapportionment
(1 150 Recovery of Overpayment | C} 320 Assault, Libel & Pharmaceutical ‘PROPERTY: RIGHTS 22) 03 410 Antitrust
& Enforcement of Judgment Slander Personat Injury CO 820 Copyrights O 430 Banks and Banking
O 15] Medicare Act G 330 Federal Employers’ Product Liability © 830 Patent O 450 Commerce
O 152 Recevery of Defaulted Liability (0 368 Asbestos Personal O 835 Patent - Abbreviated 1 460 Deportation
Sindent Loans © 340 Marine Injury Product New Drug Application | (C470 Racketeer Influenced and
(Excludes Veterans) 0) 345 Marine Product Liability ( 840 Trademark Corrupt Orgasizations
CF 153 Recovery of Overpayment Liability PERSONAL PROPERTY [2 LABOR + SOCIAL SECURITY =: O 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle CO 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395f} OC 485 Telephone Consumer
O 160 Stockhelders’ Suits O 355 Moior Vehicle O 371 Truth in Lending Act (J 862 Black Lung (923) Protection Act
CI 190 Other Contract Product Liability CO) 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (403(g)) [0 490 Cable/Sat TY
0 195 Contract Product Liability | 360 Other Personat Property Damage Relations 0 864 SSID Title XV O 8456 Securities/Commodities!
1 196 Franchise Injury © 385 Property Damage O 740 Railway Labor Act 1 865 RSI (405(g)) Exchange
O 362 Personal injury - Product Liability O 751 Family and Medical (% 890 Other Statutory Actions
- Medical Malpractice Leave Act OC 891 Agricultural Acts
een REAL PROPERTY ‘CIVIL: RIGHTS ©: PRISONER PETITIONS 2}0) 790 Other Labor Litigation OP EDERAL TAX SUITS {01 893 Environmental Matters
O 210 Land Condemnation G 440 Other Civil Rights Habeas Corpus: OC 795 Employee Retirement O) 870 Faxes (U.S. Plaintiff O $95 Freedom of Information
{] 220 Foreclosure C) 441 Voting C} 463 Alien Detainee Income Security Act or Defendant) Act
OG 230 Rent Lease & Ejectment C) 442 Employment C} $10 Motions to Vacate O 871 IRS—Third Party 0 896 Arbitration
0 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 OC 899 Administrative Procedure
© 245 Tort Product Liability Accommodations ( 530 General Act/Review or Appeal of
0 290 All Other Reai Property © 445 Amer. w/Disabilities -] 1 535 Death Penalty fit IMMIGRATION fe Agency Decision
Employment Other: (1) 462 Naturalization Application 1 950 Constitutionality of
1 446 Amer. w/Disabilities -| 540 Mandamus & Other [0 465 Other Immigration State Statutes
Other O 550 Civil Rights Actions
C1 448 Education 555 Prison Condition
OF 560 Civil Detainee -
‘ Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (tace an “X” in Que Box Only}

O 2 Removed from Oo 3 O18 Multidistrict

wi Original Remanded from C4 Reinstatedor O 5 Transferredftom O 6 Multidistrict

 

Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes uniess diversity):
TELEPHONE CONSUMER PR FECTION ACT HERAT 47 USC 227; 47 CFR 64.1200

 

VL. CAUSE OF ACTION

Brief description of cause:

DEFENDANTS CALLED PLAINTIFF IN VIOLATION OF THE TCPA

 

 

 

 

 

VIL REQUESTED EN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
‘COMPLAINT: UNDER RULE 23, F.R.CvP. 18,000.00 JURYDEMAND: {Yes CNo
VU RELATED CASE(S) /
IF ANY (See instructions): JUDGE DOCKET NUMBER -
DATE SIGNATURE OF ATTORNEY OF RECORD
07/24/2019 ae

 

FOR OFFICE USE GNLY

JUDGE

RECEIPT # APPLYING IFP MAG, JUDGE

AMOUNT

 

 

 
Case 2:19-cv-0 32 2 AE EI RCHS HET of HERNSY ZAMIR Pages? 9 18 3 9 9 4

wi DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment fo the appropriate calendar}

1657 The Fairway #131 Jenkintown, PA 19046

_Address of Plaintiff:

 

251 LITTLE FALLS DRIVE WILMINGTON, DE 19808

Address of Defendant:

 

By telephone call to my private telephone

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:
2:18-cv-05027 Judge: HO- Nitza I. Quinones Alejandro 1 rerminated: 01/07/2019

Case Number:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes Nol”
previously terminated action in this court?

 

 

 

 

 

 

2. Toes this ease involve the same issue of fact or grow out of the same transaction as a prior suit Yes |¢/ No
pending or within one year previously terminated action in this court?

 

 

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No wv
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

 

 

 

 

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No |¢
case filed by the same individual?

 

 

I certify that, to my knowledge, the within case (lis / Cl] isnot related to any case now pending or within one year previously terminated action in

this comt except as noted above. _
07/24/2019 a [(o2

DATE:
Attorney-at-Law / Pro Se Plaintiff’ Aitorney LD, # (if applicable}

 

 

 

 

 

 

‘CIVIL: (Place a Vin one category only)

 

A Federal Question Cases: B. Diversity Jurisdiction Cases:

[1 1. Indemnity Contract, Marine Contract, and All Other Contracts Cl I. Insurance Contract and Other Contracts
Ci 2. FELA [i 2. Airplane Personal Injury

[] 3. Jones Act-Personal Injury [j} 3. Assault, Defamation

L] 4. Antitrust Cl] 4. Marine Personal Injury

Fr] 5. Patent [] 5. Motor Vehicle Personal Injury

L} 6. Labor-Management Relations E] 6. Other Personal Injury (Please specifiy:
Ci 7. Civil Rights [] 7. Products Liability
‘OO 8. Habeas Corpus [1 8. Products Liability - Asbestos

H 9. Securities Act(s) Cases [} 9. Allother Diversity Cases

{0. Social Security Review Cases (Please specifiy):
il. All other Federal Question Cases
(Please specify). TCPA, 47 USC 227

 

 

 

ARBITRATION CERTIFICATION
{The effect of this certification is to remove the case from eligibility for arbitration.)

Andrew R. Perrong

, counsel of record or pro se plaintiff, do hereby certify:

 

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $156,000.00 exclusive of interest and costs:

 

 

wv Relief other than monetary damages is sought.

are, 07/24/2019 cA (po

Attorney-at-Law / Pro Se Plaintt{f Attorney LD. # (if applicable)

 

 

 

‘

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38,

 

Civ, 609 (5/2018)
Case 2:19-cv-03224-WB Document1 Filed 07/24/19 Page 3 of 18

We IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

ANDREW PERRONG : CIVIL ACTION

OX Car Care NO. 19 3 29 4

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. a)

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos, ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) C )
(f} Standard Management — Cases that do not fall into any one of the other tracks. (Md
1/24/2019 Andrew Perrong PLAINTIFF PRO SE
Date Attorney-at-law Attorney for
215-791-6957 888-329-0305 ANDYPERRONG@GMAIL.COM
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-03224-WB Document1 Filed 07/24/19 Page 4 of 18

yd
UNITED STATES DISTRICT COURT
KASTERN DISTRICT OF PENNSYLVANIA

 

ANDREW R, PERRONG
1657 The Fairway #131 Jenkintown, PA 19046

Plaintiff,
‘VS.

Civil Action .

  

OX CAR CARE, INC
251 LITTLE FALLS DRIVE
WILMINGTON, DE 19808,

MIKE MARDARESCO

a/k/a MIRCEA MARDARESCO
a/k/a MIKE MARDARESCU

a/k/a MERCEA MARDARESCU
Individually and as Principal of OCC,
18012 COWAN, SUITE 100,
IRVINE, CA 92614,

GIAVONNA HUNT

a/k/a/ GIA HUNT

Individually and as Manager of OCC,
18012 COWAN, SUITE 100,
IRVINE, CA 92614,

and
DOES 1 through 100, inclusive,

Defendants. Jury Trial Demanded

a et ttl

 

Plaintiff ANDREW R. PERRONG brings this action for damages, restitution,
reinstatement, statutory damages, punitive damages, sanctions, interest, court costs, and
injunctive relief under rights pursuant to Federal Statute under 47 U.S.C. 227, and 47 C.F.R. 64
for the ultra vires illegal actions and deliberate and knowing tortious activity of OX CAR CARE,
INC, (“OCC”), MIKE MARDARESCO (AKA MIRCEA/MIKE MARDARESCO/

MARDARESCLU), Individually and as Principal of OCC (“MARDARESCO”), GIAVONNA
l

 
Case 2:19-cv-03224-WB Document1 Filed 07/24/19 Page 5 of 18

HUNT AKA GIA HUNT, Individually and as Manager of OCC (“HUNT”), and Does | through
100, inclusive, in negligently and/or willfully contacting Plaintiff via Plaintiff's telephone to
solicit sales (“Sales Calls”), by utilization of an automatic telephone dialing system, in violation
of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seg. and related claims that form
part of the same claim or controversy. Plaintiff demands a trial by jury, and complains and

alleges as follows:

1 Introduction

1, Defendant OX CAR CARE, INC (“OCC”) is a company located in California and
domestically incorporated in the State of Delaware. OCC markets, and sells, inter alia, vehicle
extended “warranty” services to individuals throughout Pennsylvania and other states in the US.
Its registered agent address for service of process is located at 251 LITTLE FALLS DRIVE
WILMINGTON, DE 19808.

2, Plaintiff brings this action to challenge Company’s practices in the telephone
solicitation of their products and services. Specifically, Plaintiff challenges Company’s and
Company’s agents’ illegal telephone solicitations by which they market their products and
services, illegal Calls made using an automatic telephone dialing system and robocalls, and
failure to maintain a Do-Not-Call policy or list in connection therewith.

3. All of the claims asserted herein arise out of Company’s illegal telephone solicitation

campaign and are a common fact pattern.
Jurisdiction and Venue

4, This Court has jurisdiction over this action pursuant to 28 U.S.C, § 1331,

5. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), in that
Case 2:19-cv-03224-WB Document1 Filed 07/24/19 Page 6 of 18

Defendants conduct business in, and a substantial part of the events giving rise to plaintiffs
claims occurred in, Pennsylvania’s Montgomery County, which lies within this judicial district,
pursuant to 28 U.S.C. §118. Plaintiff received the phone calls to a 215-area code number,
registered in this judicial district. Each of the Defendants has sufficient minimum contacts with
this District, and otherwise purposely avail themselves of the markets in this District. Also, see
Lary V. The Doctors Answer, LLC CV-12-S-3510-NE (N.D. Ala. March 8, 2013.), a Federal
Telephone Consumer Protection Act case, which held that “venue is proper in the district where
[plaintiff] resides because the injury did not occur when the facsimile was sent... ; it occurred
when the [facsimile] was received.”

Il. Parties

6. Plaintiff ANDREW PERRONG (“Plaintiff”) is an individual who received the
alleged phone calls on his private cellular telephone line mentioned herein. Plaintiff is an adult
individual and citizen of the Commonwealth of Pennsylvania who may be mailed at 1657 The
Fairway #131 Jenkintown, PA 19046.

7, Defendant OX CAR CARE, INC (“OCC”) is a company located in California and
domestically incorporated in the State of Delaware. OCC markets, and sells, inter alia, vehicle
extended “warranty” services to individuals throughout Pennsylvania and other states in the US.
Its registered agent address for service of process is located at 231 LITTLE FALLS DRIVE
WILMINGTON, DE 19808.

8, Defendant MIKE MARDARESCO (AKA MIRCEA/MIKE MARDARESCO/
MARDARESCU) is an adult individual who is the Primary Owner of OCC. Due to the
ambiguity of naming, this individual will be referenced to as “MARDARESCO” throughout the

complaint. Upon information and belief, his birth year is 1985. As Principal of OCC,

 
Case 2:19-cv-03224-WB Document1 Filed 07/24/19 Page 7 of 18

MARDARESCO is the primary individual who reaps the benefit of the tortious and illegal
conduct described herein that is technically carried out only in Company’s name. Such tortious,
or ultra vires, conduct exceeds the permissible actions of corporations both in California,
Delaware, Pennsylvania, and nationwide.

9. Defendant GAVONNA HUNT AKA GIA HUNT is an adult individual who is the
Primary Manager of OCC. Upon information and belief, her birth year is 1985 or 1988. As
Primary Manager of OCC, HUNT is an individual who reaps the benefit of the tortious and
illegal conduct described herein that is technically carried out only in Company’s name. Such
tortious, or ultra vires, conduct exceeds the permissible actions of corporations both in
California, Delaware, Pennsylvania, and nationwide.

10. Except as described herein, Plaintiff is ignorant of the true names of Defendants sued
as Does | through 100, inclusive, and the nature of their wrongful conduct, and therefore sues
these Defendants by such fictitious names. Plaintiff will seek leave of the Court to amend this
complaint to allege their true names and capacities when ascertained.

11. At all times herein mentioned, OCC, MARDARESCO, HUNT, and the Doe
Defendants, (collectively, “Defendants”), and each of them, were an agent or joint venture of
each of the other, and in doing the acts alleged herein, were acting within the scope of such
agency. Each Defendant had actual and/or constructive knowledge of the acts of each of the
other Defendants, and ratified, approved, joined in, acquiesced and/or authorized the wrongful
acts of each co-Defendant, and/or retained the benefits of said wrongful acts.

12. Defendants, and each of them, aided and abetted, encouraged and rendered substantial
assistance to the other Defendants in committing the wrongful acts alleged herein. In taking

action, as particularized herein, to aid and abet and substantially assist the commission of these
Case 2:19-cv-03224-WB Document1 Filed 07/24/19 Page 8 of 18

wrongful acts and other wrongdoing complained of, each of the Defendants acted with an
awareness of its primary wrongdoing and realized that its conduct would substantially assist the

accomplishment of the wrongful conduct, wrongful goals, and wrongdoing.

13. At all times herein mentioned, Defendants conspired by means of mutual
understanding, either expressly or impliedly, among themselves and others in engaging and/or
planning to engage in the activities detailed herein to accomplish the wrongful conduct, wrongful

goals, and wrongdoing.

14. The TCPA imposes personal liability on individuals who participate in or commission

telemarketing calls.

15. Under the TCPA, an individual such as MARDARESCO or HUNT may be
personally liable for the acts alleged in this Complaint pursuant to 47 U.S.C. § 217, the
Communications Act of 1934, as amended, of which the TCPA is a part, which reads, infer alia:
“TT he act, omission, or failure of any agent, or other person acting for or employed by any
common carrier or user, acting within the scope of his employment, shall in every case be
deemed to be the act, omission, or failure of such carrier or user as well as of that person.” 47
U.S.C. § 217 (emphasis added).

16. When considering individual officer liability, other Courts have agreed that a
Corporate officer involved in the telemarketing at issue may be personally liable under the
TCPA. See, e.g., Jackson v, Five Star Catering, Inc., v. Beason, 2013 U.S. Dist. LEXIS 159985,
*10 (E.D. Mich, Nov. 8, 2013), which stated that “[M]any courts have held that corporate actors
can be individually liable for violating the TCPA where they ‘had direct, personal participation

in or personally authorized the conduct found to have violated the statute.” See also Maryland v.
Case 2:19-cv-03224-WB Document1 Filed 07/24/19 Page 9 of 18

Universal Elections, 787 F. Supp. 2d 408, 415-16 (D. Md. 2011), stating that “If an individual
acting on behalf of a corporation could avoid individual hability, the TCPA would lose much of

its force.”

17, MARDARESCO and HUNT are personally liable under the “participation theory” of
liability because they are the Principal owner and controlling manager of OCC, knew of
Company’s violations, and directed employees and/or agents of Company to continue making
those violations, as well as made the violations themselves. Furthermore, MARDARESCO is
personally liable because he is personally responsible for ensuring Company’s employees’
TCPA compliance. Furthermore, Mr. MARDARESCO is no stranger to the TCPA, having had a
number of cases filed against him in his position as business owner of various other entities
alleged to have violated the TCPA and has had adverse judgements rendered against him for
these violations.

HL = Factual Allegations

18. In or about June 25" , 2019, Plaintiff received the first of multiple calls made
using an automatic telephone dialing system (“ATDS”), or robocall, by Defendants and/or their
agents at Plaintiff’s personal cellular telephone number, 215-208-9484, for which he is charged
for the call per minute. Plaintiff had not consented to this solicitation, and Plaintiff's telephone
number was on the Federal Do-Not-Call Registry.

19. All the calls bore the same caller ID, 844-299-0885, the main telephone number for
Ox Car Care as listed on OCC’s website, https://oxcarcare.com.

20, Plaintiff answered the call in an effort to identify the caller. When Plaintiff answered
Case 2:19-cv-03224-WB Document1 Filed 07/24/19 Page 10 of 18

the call, he heard much background noise, machine noise, and an audible pause and click before
saying “Hello” and then a few seconds later, an agent came on the line and sounded confused
about whether or not someone was on the line.

21. During this call, Plaintiff spoke with Defendant HUNT from “Ox Car Care.” HUNT
indicated she was calling because Plaintiff had a “payment” that was due on a policy he allegedly
had with “Ox Car Care.”

22. To the best of Plaintiff's knowledge, information, and belief, Plaintiff has never had
any business relationship with Defendants, despite their claims during the call to the contrary.

23, Plaintiff told the caller that he had no idea what they were talking about, told the
caller not to call him back, and hung up after receiving confirmation that he would be removed

a oe

from Defendants’ “calling system.”

24. Defendants’ admission that they use a “calling system” is an admission that they use a
system that meets the statutory definition of an ATDS, This call was placed using an ATDS
because of the delay to be connected to a representative, as well as the noise made when the call
was connected to a representative.

25. In addition, Plaintiff had affirmatively revoked any purported consent in one in-court
and one out-of-court action with Defendants. See Perrong v. Ox Car Care, Inc., Civ. No. 2:18-
ev-5027 (E.D. Pa. Nov. 20, 2018). Defendants had no reason to continually call Plaintiff, save
for Plaintiff remaining on some automated calling list of Defendants’.

26. Defendants are apparently recidivist TCPA offenders, since, after contacting counsel
for Defendants regarding this latest call and despite threatening suit fhe very day that Plaintiff

received the following two calls, Plaintiff received two more calls from Defendants and the same

caller ID.
Case 2:19-cv-03224-WB Document1 Filed 07/24/19 Page 11 of 18

27, The first of these two calls occurred July 23, at 5:50 PM. Plaintiff said “Hello”
multiple times and heard silence, and then a confused male voice with “Hello?,” at which point
the call disconnected.

28. This call was placed using an ATDS, since there was again a long delay before
Plaintiff was connected to a representative, and the representative expressed confusion as to
whether or not the call was connected.

29. The second of these calls occurred July 23 at 6:12 PM. During this call, Plaintiff
spoke with “Gia” who realized her mistake only upon hearing Plaintiff's voice, denied her name
was “Gia” or that she was calling from Ox Car Care, and then hung up. The voice on this call
was identical to that on the call on June 25. This was, in fact, Defendant HUNT.

30. Based on the inaccurate information given during the call and its scripted nature, it is
clear that this message was sent en masse to thousands of “former customers” and “subscribers”
on ot about the same date and time that the plaintiff received his. Moreover, the inability to
process do-not-call requests, despite being sued over the same issue once, indicates that no
human being was on the line until plaintiff answered the telephone, upon which time the
autodialer connected Plaintiff to the caller, which would then realize its mistake. Most ATDS
autodialers simply do not have the capacity to process Do-Not-Call requests, and, if they do, this
functionality is often not utilized, In addition, no normal caller expresses confusion as to whether
or not a call is connected unless they are using an ATDS. The calls were there clearly sent using
a scripted “automatic telephone dialing system.”

31, To the best of Plaintiff's knowledge, none of the Defendants are licensed under any
authority or capacity to sell insurance or vehicle service plans. Upon information and belief,

Defendants sell a third-party warranty serviced by Palmer Administration.

 
Case 2:19-cv-03224-WB Document1 Filed 07/24/19 Page 12 of 18

32. Plaintiff had contacted Defendants and requested to be placed on Defendants’
Do-Not-Call List and receive a copy of Defendants’ Do-Not-Call policy, but never received
anything, up to and including the date of this filing. This is also the case as to the previous
lawsuit filed by Plaintiff in December.

33. Defendants are recidivist TCPA offenders. This is not Plaintiff's first or even second
run-in with Defendants, and it is not Defendants’ first time being sued for violating the TCPA.
The Plaintiff has previously received automated telemarketing calls from Defendants and altered
them that those calls violated the TCPA. Plaintiff had previously spoken to counsel for
Defendants regarding TCPA compliance, alleged prior violations of the TCPA, and had
requested Defendants’ Do-Not-Call policy and requested to be placed on Defendants’ Do-Not-
Call list.

34, Because Plaintiff asked to receive Defendants’ Do-Not-Call policy and did not, it is
evident that Defendants do not maintain such a policy. Likewise, based on this fact, and the fact
that Defendants have no clue who they are calling and use trickery and confusion to make a sales
pitch, it is clear that Defendants do not have any Do-Not-Call lists or procedures in place. Based
on the nature of their illegal activities, Defendants’ noncompliance with the law in this regard is
unsurprising.

35, Plaintiff received the calls on his private cellular telephone, which is, in addition to
being a cellular telephone, is a telephone for which he is charged for the calls, as defined and set
forth in 47 CFR § 64.1200(a)(1)Gii).

36. The TCPA makes it unlawful “to make any call (other than a call made for
emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice... to any telephone
Case 2:19-cv-03224-WB Document1 Filed 07/24/19 Page 13 of 18

number assigned to a... cellular telephone service... or any setvice for which the called party is
charged for the call.” See 47 U.S.C. § 227(b)(1)(A)(iii). As stated immediately above, the calls
were placed using an automatic telephone dialing system to Plaintiff's private cellular telephone
line, on which he is charged for the call.

37. The TCPA provides a private cause of action to persons who receive calls in
violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

38. The TCPA provides a private cause of action to persons who receive calls in
violation of any of the implementing regulations codified in 47 CFR 64.1200, See 47 U.S.C. §
227(c)(5).

39, Plaintiff was harmed by the calls. He was temporarily deprived of legitimate use of
his phone because his phone line was tied up, it used up his minutes, he wasted energy and stress
in answering a call, his telephone batteries and electricity were depleted, he was charged for the
calls, and his privacy was improperly invaded. Moreover, the calls injured Plaintiff because they
were frustrating, obnoxious, annoying, were a nuisance and disturbed the solitude of Plaintiff.

40, Plaintiff adequately confirmed corporate identity for each and every call so as to
establish liability of Defendants, as more fully outlined above.

41. These telephone solicitations constituted “calls” under the TCPA that were not for
emergency purposes.

42. Plaintiff did not provide any one, more, or all Defendants, nor any agent of
Defendants, prior express written consent, or any other form of consent, express or implied, to
cause Plaintiff to receive telephone calls on his personal telephone that utilized an “automatic
telephone dialing system” or otherwise to transmit a message or make calls.

43. As a point of fact, to the extent that “consent” was supplied during the calls, that was

10

 
Case 2:19-cv-03224-WB Document1 Filed 07/24/19 Page 14 of 18

done in order to discover the identity of the caller and for no other reason. Courts have held this
to be legitimate and have not held such "consent" to be detrimental to a plaintiff bringing a
TCPA action. See for instance, Bank v. Caribbean Cruise Line, which held that "Purporting to
obtain consent during the call, such as requesting that a consumer "press 1" to receive further
information, does not constitute the prior consent necessary to deliver the message in the first
place, as the request to "press 1" is part of the telemarketing call... As the FCC has stated, the
consent must be made before the call."

44. Plaintiff had no prior business relationship with any one, more, or all of Defendants.

45. The telephone Sales Calls therefore violated 47 U.S.C. § 227(b)(1)(A), 47
U.S.C. § 227(c)(3)(F), 47 CFR 64,1200(d)(1), 47 CFR 64,1200(d)(3), 47 CFR §
64.1200(a)(1 (iii), 47 CFR § 64.1200(a)(L), and 47 C.F.R. 64.1200(c)(2).

IV. Causes Of Action
First Cause of Action

(Negligent Violation of the TCPA “ATDS” Prohibition, 47 U.S.C. § 227 et seq.)

46. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.

47. Asa result of Defendants’ and Defendants’ agents negligent violations of 47 U.S.C.
§ 227(b)(1)(A), Plaintiff seeks for himself $500.00 in statutory damages, for each and every

violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

Ag. Pursuant to 47 U.S.C. § 227(b)(3){A), Plaintiff seeks injunctive relief prohibiting
such conduct in the future.

Second Cause of Action

11
Case 2:19-cv-03224-WB Document1 Filed 07/24/19 Page 15 of 18

(Knowing and/or Willful Violation of the TCPA
“ATDS” Prohibition, 47 U.S.C. § 227 et seq.)

49. Plaintiff incorporates and realleges, as though fully set forth herein, each of the
paragraphs above.

50. As a result of Defendants’ and Defendants’ agents knowing and/or willful violations
of 47 U.S.C. § 227(b){1)(A), Plaintiff seeks for himself treble damages, as provided by statute,
up to $1,500.00 for each and every violation, pursuant to 47 U.S.C. § 227(b)(3).

51. Pursuant to 47 U.S.C. § 227(b)G)(A), Plaintiff seeks injunctive relief prohibiting
such conduct in the future.

Third Cause of Action
(Negligent Violation of the TCPA “Sales Call/DNC” Prohibition, 47 U.S.C. § 227 et seq.)
52. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.

53, As aresult of Defendants’ and Defendants’ agents negligent violations of 47 U.S.C,
§ 227(c)(3)(F), and 47 C.F.R. 64.1200(c)(2), Plaintiff seeks for himself $500 in statutory

damages for each and every violation, pursuant to 47 U.S.C. § 227(c)(3)(F).

54. Pursuant to 47 U.S.C. § 227(c)(5)(A), Plaintiff seeks injunctive relief prohibiting

such conduct in the future.

Fourth Cause of Action

(Knowing and/or Willful Violation of the TCPA
“Sales Call/DNC” Prohibition, 47 U.S.C. § 227 et seq.)

55. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above,

12
Case 2:19-cv-03224-WB Document1 Filed 07/24/19 Page 16 of 18

56. As aresult of Defendants’ and Defendants’ agents knowing and/or willful violations
of 47 U.S.C. § 227(c)(3)(F), and 47 C.F.R. 64.1200(c)(2), Plaintiff seeks for himself treble
damages, as provided by statute, up to $1,500.00 for each and every violation, pursuant to 47

U.S.C. § 227(c)(5).

57, Pursuant to 47 U.S.C. § 227(c)(5)(A), Plaintiff seeks injunctive relief prohibiting
such conduct in the future.

Fifth Cause of Action
(Negligent Violation of the TCPA “Do-Not-Call Policy” Requirement, 47 CFR 64.1200 et seq.)

58. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.

59. As a result of Defendants’ and Defendants’ agents negligent violations of 47 CFR
64.1200(d)(1), Plaintiff seeks for himself $500 in statutory damages for each and every violation,
pursuant to 47 U.S.C. § 227(c)(5).

Sixth Cause of Action

(Knowing and/or Willful Violation of the TCPA
“Do-Not-Call Policy” Requirement, 47 CFR 64.1200 et seq.)

60. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.

61. As a result of Defendants’ and Defendants’ agents knowing and/or willful violations
of 47 CFR 64.1200(d)(1) Plaintiff seeks for himself treble damages, as implied, up to $1,500.00

for each and every violation, pursuant to 47 U.S.C. § 227(c)(5).

Seventh Cause of Action

13
Case 2:19-cv-03224-WB Document1 Filed 07/24/19 Page 17 of 18

(Negligent Violation of the TCPA “Do-Not-Call List” Requirement, 47 CFR 64.1200 et seq.)
62. Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.

63. As a result of Defendants’ and Defendants’ agents negligent violations of 47 CFR
64.1200(d)(3), Plaintiff seeks for himself $500 in statutory damages for each and every violation,
pursuant to 47 U.S.C. § 227(c)(5).

Highth Cause of Action

(Knowing and/or Willful Violation of the TCPA
“Do-Not-Call List” Requirement, 47 CFR 64.1200 et seq.)

64, Plaintiff incorporates and realleges, as though fully set forth herein, each of the

paragraphs above.

65. As aresult of Defendants’ and Defendants’ agents knowing and/or willful violations
of 47 CFR 64.1200(d)(3) Plaintiff seeks for himself treble damages, as implied, up to $1,500.00

for each and every violation, pursuant to 47 U.S.C. § 227(c)(5).

WHEREFORE, Plaintiff prays for relief against defendants, and each of them, as follows:

V. Prayer for Relief
On Causes of Action 1-8:
1. For awards of $500 for each negligent violation as set forth in actions 1-8;
2. For awards of $1,500 for each knowing/willful violation as set forth in actions 1-8.

3, Injunctive relief against Defendants, and each of them, to prevent future wrongdoing;

14
Case 2:19-cv-03224-WB Document1 Filed 07/24/19 Page 18 of 18

Total statutory damages: : $18,000 (Three counts each of: sales call, ATDS call, failure to put
Plaintiff's number on Defendants’ Do-Not-Call list, and failure to provide Plaintiff a copy of

Defendants’ Do-Not-Call policy, at $500 per count of each, with treble damages for each.)

4. Punitive damages to punish Defendants for their willful, illegal, and deliberate
tortious conduct and to deter others who may otherwise engage in similar willful illegal and
deliberate tortious conduct;

5. Prejudement interest at the maximum legal! rate;

6. Costs of suit herein incurred; and

7. All such other and further relief as the Court deems proper.

Vi Demand for Jury Trial

Plaintiff hereby demands a trial by jury on all claims so triable.

Dated: July 24, 2019

CAL OS

 

Andrew Perrong
Plaintiff Pro-Se

1657 The Fairway #131
Jenkintown, PA 19046
Phone: 215-791-6957
Facsimile: 888-329-0305
andyperrong@gmail.com

15
